MONACO, J.
Petitioner, Denver Ivan Wilson, seeks certiorari review of a circuit court order denying his petition for rehearing with respect to a probable cause order, and denying, as well, his request to vacate the probable cause order. Because the order that he seeks to have us review is not the appropriate subject for certiorari, we deny relief.
Certiorari is an extraordinary remedy that should not be used to circumvent the rule applicable to non-final review. See Belair v. Drew, 770 So.2d 1164 (Fla.2000). In order to be entitled to cer-tiorari review of a non-final order, the petitioner must show that the trial court departed from the essential requirements of law, and that the petitioner suffered an irreparable injury that cannot be remedied adequately on a plenary appeal following the entry of a final judgment. Id.
A criminal accused can always attack an interlocutory order by an appeal from a judgment and sentence. Collins v. State, 747 So.2d 453 (Fla. 4th DCA 1999), provides a close analog to the present case. There, the accused sought certiorari review of an order denying his motion for a statement of particulars. Our sister court concluded that there was no irreparable injury in that circumstance that could not be corrected on final appeal. See also State v. Pettis, 520 So.2d 250 (Fla.1988). The same reasoning applies in the present case.
Accordingly, we dismiss the petition for lack of jurisdiction.
DISMISSED.
PLEUS, C.J., and THOMPSON, J., concur.